              Case 5:19-cv-01185 Document 1 Filed 10/03/19 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

LUPITA VILLA,                                      §
Plaintiff                                          §
                                                   §
V.                                                 §
                                                   §             C.A. NO. 5:19-CV-01185
INSURANCE COMPANY                                  §
Defendant                                          §

                                  NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

         Pursuant to 28 U.S.C. §§1332, 1441 and 1446, United of Omaha Life Insurance Company

(“United of Omaha”) files this Notice of Removal, and respectfully shows as follows:

                                             I.
                                   Procedural Background
         1.    United of Omaha is party to an action commenced against it by Plaintiff Lupita Villa

in the 166th Judicial District Court of Bexar County, Texas, captioned as Cause No. 2019CI17864;

Lupita Villa v. United of Omaha Life Insurance Company (the “State Court Action”). True and

correct copies of the docket sheet and all process, pleadings and orders in the State Court Action

are attached hereto as Exhibit A, along with an index of same.


         2.    United of Omaha was served with Plaintiff’s Original Petition in the State Court

Action (the “State Court Petition”) on September 5, 2019. Thus, this Notice of Removal is timely

filed.

                                             II.

                 Diversity Jurisdiction—Plaintiff is Diverse from Defendant

         3.    Removal is proper as there is complete diversity between the parties, and the

amount in controversy exceeds $75,000.00. See 28 U.S.C. § 1332(a).

                                                                                           PAGE 1
2802106V.1
              Case 5:19-cv-01185 Document 1 Filed 10/03/19 Page 2 of 4



        4.      Plaintiff is now, and was at the time of the filing of the State Court Action, a citizen

and resident of Bexar County, Texas. See Petition, ¶ 2.

        5.      United of Omaha is a Nebraska corporation with its principal place of business in

Omaha, Nebraska. See Petition, ¶ 3 (referring to United of Omaha as “a non-resident corporation”).

As such, United of Omaha is a citizen of the State of Nebraska and was so at the time of the filing

of the State Court Action.

                                                   III.
               Diversity Jurisdiction—Amount in Controversy Exceeds $75,000.00
        6.      The facts alleged in the State Court Petition demonstrate that Plaintiff’s claim

exceeds $75,000.00. The State Court Petition references relief of $100,000.00. See State Court

Petition ¶ 6. More specifically, Plaintiff seeks the benefits of a $75,000.00 life insurance policy.

See State Court Petition ¶ 15. Additionally, she seeks an 18% statutory interest penalty for alleged

late payment plus her attorney’s fees. See State Court Petition ¶¶ 30 & 31. Interest and attorney’s

fees “must be included in calculating the amount in controversy” for the purpose of diversity

jurisdiction. Manguno v. Prudential Property and Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002);

St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1255 (5th Cir. 1998). Thus, although United

of Omaha denies Plaintiff is entitled to such relief, it is apparent from the face of the State Court

Petition that her claim exceeds $75,000.00 for purposes of diversity jurisdiction. Therefore, because

Plaintiff’s claim for damages exceeds the minimum jurisdictional amount, this Court may exercise

diversity jurisdiction over this case.

        7.      Therefore, this matter may be properly removed by United of Omaha to the United

States District Court for the Western District of Texas, San Antonio Division.

                                                   IV.
                                          Removal is Timely.


                                                                                                PAGE 2
2802106V.1
              Case 5:19-cv-01185 Document 1 Filed 10/03/19 Page 3 of 4



        8.     United of Omaha was served with process on September 5, 2019. See Docket Sheet

and Return of Service, included in Exhibit A. Accordingly, removal is timely as it is being filed

within thirty (30) days of the date that United of Omaha was served with process in this matter.

        9.     All fees required by law in connection with this Notice have been paid by United of

Omaha at the time of filing.

                                                  V.
                                            Notice Given
        10.    Notice of this Removal is provided by United of Omaha to Plaintiff and to the 166th

Judicial District Court of Bexar County, Texas.

        Accordingly, Defendant United of Omaha Life Insurance Company requests that this

action be removed to the United States District Court for the Western District of Texas, San

Antonio Division, from the 166th Judicial District Court of Bexar County, Texas and for any other

relief to which it may be entitled.


                                      Respectfully Submitted,

                                             WILSON, ELSER, MOSKOWITZ,
                                               EDELMAN & DICKER, LLP


                                         By: /s/ Marjorie C. Nicol
                                             Marjorie C. Nicol
                                             Texas Bar No. 00784684
                                             909 Fannin Street, Suite 3300
                                             Houston, Texas 77010
                                             (713) 353-2000 Phone
                                             (713) 785-7780 Facsimile
                                             Marjorie.Nicol@wilsonelser.com

                                         ATTORNEY FOR DEFENDANT
                                         UNITED OF OMAHA LIFE INSURANCE COMPANY
                                 CERTIFICATE OF SERVICE




                                                                                            PAGE 3
2802106V.1
             Case 5:19-cv-01185 Document 1 Filed 10/03/19 Page 4 of 4



         I hereby certify that a true and correct copy of the foregoing instrument was delivered to
all parties and counsel of record in accordance with the Texas Rules of Civil Procedure on this the
3rd day of October, 2019.

Brittany Hinojosa
TESSMER LAW FIRM, P.L.L.C.
The Lincoln Center,
7800 IH-10 West, Suite 830
 San Antonio, Texas 78230



                                                     /s/ Marjorie C. Nicol
                                                     Marjorie C. Nicol




                                                                                            PAGE 4
2802106V.1
